Citation Nr: 1541510	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the cervical spine.  

2.  Entitlement to an increased rating in excess of 10 percent for hallux valgus of the right foot.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1981 and from March 1991 to May 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in May 2015.  

The Board finds that since the most recent, July 2013, supplemental statement of the case, new evidence pertinent to the claims on appeal was added to the claims file.  Specifically, treatment records from the Veteran's treating physician were submitted by the Veteran.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of these records, as his claims are being remanded, the AOJ will have an opportunity to review such newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With respect to the Veteran's claims for higher ratings for a cervical spine disability and right foot hallux valgus, the Board notes that the most recent VA examinations were in February 2013, over two years ago.  Since that time, the Veteran has submitted private treatment records indicating a worsening of her disabilities.  In February 2014, the Veteran reported to her private physician that her neck pain was worsening.  Records from May 2015 indicated decreased range of motion of the neck and increased numbness and tingling in both arms associated with cervical pain.  The Veteran reported increased foot problems in the last three or four months.  The Board finds that remand is necessary to afford the Veteran a contemporaneous examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Board also notes that the Veteran testified during the May 2015 hearing that the February 2013 VA examiner did not provide a comprehensive examination of her neck and right foot.  The Veteran, a registered nurse, reported that the examiner did not perform range of motion testing and failed to account for neurological symptoms of dizziness, headaches and bilateral arm pain and numbness associated with her cervical spine disability.  Furthermore, the Veteran reported pain and discoloration in the great and little toes of her right foot along with heel spurs.  She reported that the February 2013 VA examiner did not take into account the extent of her disability with respect to her right foot.  Thus, on remand, all appropriate testing and studies must be conducted by an appropriate examiner with respect to the orthopedic and neurological symptoms related to the Veteran's cervical spine as well as all symptoms related to her right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with her disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination conducted by an appropriate physician other than the February 2013 VA examiner to determine the current nature and etiology of her cervical spine disability.  The examiner should identify and completely describe all current symptomatology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on any functional limitations associated with the Veteran's cervical spine disability.  

The examiner should specifically indicate whether the Veteran's cervical spine disability results in any neurologic impairment and comment on the severity of such impairment.  The examiner should specifically consider the Veteran's reports of bilateral arm pain and numbness, headaches, dizziness and difficulty hearing.  

The examiner should also indicate whether the Veteran's  cervical spine disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.  

All opinions expressed should be supported by supporting rationale.  Statements provided by the Veteran regarding her symptomatology must be discussed and considered.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination conducted by an appropriate physician other than the February 2013 VA examiner to determine the current nature and etiology of her right foot hallux valgus.  The examiner must identify any and all diagnoses referable to the Veteran's right foot, to specifically include bunions, heel spurs, and poor circulation.  The examiner must indicate whether such are part and parcel or her service-connected disability; separate from such disability, but caused or aggravated by it; or separate from such disability, but at least as likely as not related to the Veteran's military service.  

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of pertinent rating criteria for foot disabilities.  The examiner should specifically determine whether the Veteran's service-connected right foot disability should be characterized as moderate, moderately severe, or severe.  The examiner should address the functional impact that the Veteran's service-connected right foot disability.

All opinions expressed should be supported by supporting rationale.  Statements provided by the Veteran regarding her symptomatology must be discussed and considered.  

5.  After the above development is completed, re-adjudicate the claims on appeal, taking into account evidence associated with the claims file since the July 2013 supplemental statement of the case.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




